[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Dahlgren v. Brown Farm Properties, L.L.C., Slip Opinion No. 2016-Ohio-5818.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5818
DAHLGREN ET AL., APPELLANTS, v. BROWN FARM PROPERTIES, L.L.C., ET AL.,
                                      APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Dahlgren v. Brown Farm Properties, L.L.C., Slip Opinion No.
                                   2016-Ohio-5818.]
Court of appeals’ judgment reversed on the authority of Corban v. Chesapeake
        Exploration, L.L.C., and Walker v. Shondrick-Nau.
 (No. 2014-1655—Submitted August 31, 2016—Decided September 15, 2016.)
               APPEAL from the Court of Appeals for Carroll County,
                          No. 13 CA 896, 2014-Ohio-4001.
                                 __________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
Corban v. Chesapeake Exploration, L.L.C., ___ Ohio St.3d ___, 2016-Ohio-5796,
___ N.E.3d ___, and Walker v. Shondrick-Nau, ___ Ohio St.3d ___, 2016-Ohio-
5793, ___ N.E.3d ___.
                              SUPREME COURT OF OHIO




          O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, and FRENCH, JJ.,
concur.
          PFEIFER and O’NEILL, JJ., dissent.
                                 _________________
          Johnson & Johnson Law Offices and Eric C. Johnson, for appellants Ronald
Dahlgren, Elsa Lyle, Helen Dahlgren, Martha Dahlgren, Cynthia Crowder, Daniel
Dahlgren, Charles Dahlgren, and Diane Pullins.
          Jackson Kelly, P.L.L.C., Clay K. Keller, and J. Alex Quay, for appellant
Chesapeake Exploration, L.L.C.
          Winkhart, Rambacher & Griffin, John J. Rambacher, and Michael J.
Kahlenberg, for appellee Brown Farm Properties, L.L.C.
          Childers and Smith, L.L.P., and Sean R. H. Smith, for appellee Brian
Wagner.
          Cox, Horning, & McGrath, L.L.C., and J. David Horning, for appellee
Thomas Beadnell.
                                 _________________




                                           2